Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John T. Callahan on 4 March 2022.
Claims 1-5, 7, and  9-18 are pending in the application.
The application has been amended as follows: 
Claims 1-5, 7, 9, and 10 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a golf ball comprising an outermost layer formed on an outer side of a cover and made of a material having a contact angle of 100 degrees or more, dynamic friction coefficient of from 0.52. to 0.60 and comprising a urethane coating with a water repellant additive including fluorinated surfactant, silicone-modified acrylate, or hydrophobic silica, where the curing agent includes an adduct form and in isocyanurate form of hexamethylene diisocyanate in a ratio of isocyanurate to adduct of from 95/5 to 75/25.  Prior art reflects experimentation with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN E SIMMS JR/            Primary Examiner, Art Unit 3711                                                                                                                                                                                            	4 March 2022